           Case 1:20-cv-03934-AKH Document 6 Filed 05/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 808 LEXINGTON REALTY LLC,                          Case No: 1:20-cv-03934-AKH

                       Plaintiff,
                                                    NOTICE OF DISMISSAL
               -against-                            WITHOUT PREJUDICE

 LAURENT HALASZ,

                      Defendant.


      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), plaintiff 808 Lexington Realty
LLC hereby withdraws the above-captioned action without prejudice.

Dated: New York, New York
       May 27, 2020                 CERVINI SWANSON LLP


                                       By:
                                                    Scott L. Swanson
                                             420 Lexington Avenue, # 2250
                                             New York, New York 10170
                                             Tel. 212-931-5600
                                             sswanson@csllplaw.com
                                             Counsel for Plaintiff 808 Lexington Realty LLC
